UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA,


    v.                               Crim. Action No. 09-354 (EGS)

    NGOZI POLE,

                    Defendant.

                      MEMORANDUM OPINION AND ORDER

         On February 1, 2011, Defendant Ngozi Pole (“Mr. Pole”) was

convicted by jury of five counts of wire fraud in violation of

18 U.S.C. § 1343 and one count of theft of government property

worth more than $1,000 in violation of 18 U.S.C. § 641. See

Verdict Form, ECF No. 54. 1 Mr. Pole appealed, and on December 20,

2013, the United States Court of Appeals for the District of

Columbia Circuit (“D.C. Circuit”) remanded various claims of

ineffective assistance of trial counsel, as well as the Court’s

restitution order, for further proceedings. See United States v.

Pole, 741 F.3d 120, 124, 129 (D.C. Cir. 2013). The Court

subsequently set a schedule for the parties to brief the issues

that were remanded by the D.C. Circuit and scheduled an

evidentiary hearing to take place on November 14, 2017. See Min.

Order (May 26, 2017). Days before the evidentiary hearing was to


1 When citing electronic filings throughout this Memorandum
Opinion, the Court cites to the ECF page number, not the page
number of the filed document.
commence, however, Mr. Pole submitted a notice to the Court

updating his plan for witnesses and evidence for the upcoming

hearing, see Notice Regarding Nov. 14, 2017 Hearing, ECF No.

163; setting off a series of disputes between the parties

regarding the proper scope of the evidentiary hearing and

whether the Court had the authority to rule on certain of Mr.

Pole’s claims. See, e.g., Joint Status Report, ECF No. 176.

     Pending before the Court is Mr. Pole’s motion for a new

trial, ECF No. 139; Mr. Pole’s supplement to his motion for a

new trial, ECF No. 168; and Mr. Pole’s petition for a writ of

coram nobis, ECF No. 169. The Court’s immediate task is to

resolve the parties’ disputes prior to proceeding with the

evidentiary hearing in this case. Upon consideration of the

motions, the responses, and replies and surreplies thereto, the

supplements, the applicable law, and the entire record, the

Court concludes that it may consider the entirety of Mr. Pole’s

motion for a new trial during the upcoming evidentiary hearing,

but it shall not consider the contents of Mr. Pole’s supplement

as it was untimely filed. The Court also DENIES Mr. Pole’s

petition for a writ of coram nobis.

I. Background

     Following a ten-day jury trial in January 2011, Mr. Pole

was convicted of five counts of wire fraud in violation of 18

U.S.C. § 1343 and one count of theft of government property

                                2
worth more than $1,000 in violation of 18 U.S.C. § 641. See

Verdict Form, ECF No. 54. The Court subsequently sentenced Mr.

Pole to twenty months in prison, followed by three years of

supervised release, and ordered him to pay $75,042.37 in

restitution. See J., ECF No. 102. Mr. Pole began serving his

sentence on July 27, 2012; see Second Consent Mot. to Modify

Conditions of Release to Allow Travel, ECF No. 111 at 1; and on

April 19, 2016, the Court granted his motion for early

termination of supervised release, Minute Order (Apr. 19, 2016).

     Mr. Pole appealed his conviction, challenging three

evidentiary rulings and arguing that he received ineffective

assistance of counsel and that the Court miscalculated

restitution. See Pole, 741 F.3d at 124. The specific ineffective

assistance claims Mr. Pole raised on appeal are:

          that [his] trial counsel should have (1)
          produced unredacted copies of Pole’s budget
          memos; (2) “through documentary evidence and
          additional discovery or otherwise” demonstrated
          that “Pole routinely issued exit bonuses without
          specific   chief   of   staff   approval”;   (3)
          “demonstrate[d]   that   [Mary   Beth]   Cahill2
          instructed Pole to spend the budget to zero, or
          to impeach her testimony that she did not do
          so”; and (4) attempted to impeach [Danica]
          Petroshius   by   introducing   evidence   about
          employee bonuses she denied issuing and by
          “question[ing] Petroshius regarding a memoranda

2 Mr. Pole served as the late Senator Edward M. Kennedy’s
Washington, D.C. office manager from 1998 to 2007. During that
time, Mr. Pole served under four chiefs of staff—Gerard
Kavanaugh, Mary Beth Cahill, Danica Petroshius, and Eric
Mogilnicki—and one interim chief of staff. See Pole, 741 F.3d at
182.
                                 3
          from Pole” containing budgetary information she
          claimed never to have received.

Id. at 126. On December 20, 2013, the D.C. Circuit “reject[ed]

Pole’s evidentiary challenges, remand[ed] Pole’s ineffective

assistance claims, and vacate[d] and remand[ed] the restitution

order for further proceedings consistent with [its] opinion.”

Id. at 129.

     On February 19, 2014, this Court issued an Order directing the

parties to file a joint status report, including recommendations

for how to proceed. Minute Order (Feb. 19, 2014). Following

multiple continuances to allow defense counsel additional time to

obtain documents, Mr. Pole filed a motion for a new trial on May

4, 2015. See Def.’s Mot. New Trial, ECF No. 139. In Mr. Pole’s

motion, he raised the ineffective assistance of trial claims

that had been remanded by the D.C. Circuit, as well as several

new claims of ineffective assistance of trial counsel. The

ineffective assistance claims asserted for the first time in the

motion are that trial counsel (1) should have presented a good

faith defense but did not; (2) failed to object to the admission

of Mr. Pole’s offer to repay unapproved bonuses; (3) failed to

object to the admission and use of Mr. Pole’s oath of office;

(4) failed to call James McCarthy to testify that he did not

consider Mr. Pole a friend; and (5) failed to call Kathleen

Kruse to demonstrate that she informed Danica Petroshius of a

large bonus she received. See id. The government filed its

                                 4
opposition to Mr. Pole’s motion for a new trial on June 15,

2015, see Gov’t’s Opp’n Mot. New Trial, ECF No. 142; and Mr.

Pole filed his reply brief on August 3, 2015. See Def.’s Reply

New Trial, ECF No. 144. The government filed a surreply

regarding United States v. Udo, 795 F.3d 24 (D.C. Cir. 2015), on

May 3, 2016.

     The Court scheduled an evidentiary hearing on Mr. Pole’s

motion for a new trial on November 14, 2017, see Min. Order (May

26, 2017); and the parties submitted a joint status report on

October 18, 2017 regarding the scope of the hearing, including

the parties’ lists of exhibits and the anticipated witnesses to

be called, see Joint Status Report, ECF No. 159. However, on

November 10, 2017, Mr. Pole filed a notice to the Court updating

his plan for witnesses and evidence for the upcoming hearing.

See Notice Regarding Nov. 14, 2017 Hearing, ECF No. 163. The

notice informed the Court that Mr. Pole “anticipate[d] calling

one or more of the following additional witnesses: Adrian St.

Hill (co-counsel with Rudolph Acree at Mr. Pole’s trial),

Deborah Mayer (the lead prosecutor at trial), Shawn Allen

(defense investigator), and Mr. Pole.” Id. at 1. These

additional witnesses had not been identified in the October 18,

2017 joint status report. Id. The government filed its response

to the notice the following day. See Gov’t’s Response, ECF No.

164. In its response, the government stated that it had “reason

                                5
to believe that one or more of the additional witnesses the

defense seeks to call at the evidentiary hearing would testify

about matters related to ineffective assistance of counsel

claims asserted for the first time on remand.” Id. at 1. The

government argued that those claims not raised on direct appeal

are outside the scope of the remand and should be dismissed. Id.

at 3. Further, Mr. Pole could not raise these newly asserted

ineffective assistance of counsel claims in a collateral attack

under 28 U.S.C. § 2255 because his supervised release had been

terminated and he was no longer in custody. Id. at 5. Mr. Pole

filed his reply to the government’s response on November 21,

2017. See Def.’s Reply Gov’t’s Response, ECF No. 165.

     On January 16, 2018, “[p]ending a decision from the Court”

on Mr. Pole’s November 10, 2017 notice (ECF No. 163), Mr. Pole

filed a supplement to his motion for a new trial based on newly

discovered evidence of prosecutorial misconduct. See Def.’s

Suppl. Mot. New Trial, ECF No. 168. According to Mr. Pole, the

“newly discovered evidence” demonstrated prosecutorial

misconduct warranting a new trial because the evidence “strongly

suggests that the government made misrepresentations to the

Court and to Mr. Pole’s trial counsel – both before and during

the trial – about its knowledge of material exculpatory

information” within budgetary memoranda that were used at trial.

Id. at 1-2. Mr. Pole simultaneously filed a petition for a writ

                                6
of coram nobis “on the grounds that he received constitutionally

ineffective assistance of counsel in violation of the Sixth

Amendment and/or that the government committed prosecutorial

misconduct before and during Mr. Pole’s trial.” See Def.’s Pet.

Writ Coram Nobis, ECF No. 169. The government filed its

opposition to Mr. Pole’s supplemental motion and petition for a

writ of coram nobis on February 21, 2018. See Gov’t’s Opp’n

Suppl. Mot. & Coram Nobis, ECF No. 170. Mr. Pole filed his reply

on March 14, 2018. Def.’s Reply Suppl. Mot. & Coram Nobis, ECF

No. 173.

     On December 18, 2019, Mr. Pole filed a supplemental notice

in support of his motion for a new trial and petition for writ

of coram nobis including additional claims that he “continues to

suffer adverse consequences as a result of [his] felony

conviction.” See Def.’s Suppl. Notice, ECF No. 174.

     On February 26, 2020, the parties submitted a joint status

report to the Court requesting a status conference in order to

determine the parameters of the evidentiary hearing on Mr.

Pole’s motions. See Joint Status Report, ECF No. 176. The Court

declined to schedule a status conference, see Min. Order (Jan.

24, 2021); and instead addresses the parties’ arguments below.




                                7
II. Analysis

     A. The Court May Consider the Merits of Mr. Pole’s Motion
        for a New Trial

     The government first argues that Mr. Pole’s additional

claims that were not raised on direct appeal are barred by the

mandate rule doctrine because they are outside the scope of the

D.C. Circuit’s remand. See, e.g., Gov’t’s Response, ECF No. 164

at 3-5. The government also argues that the Court should deem

Mr. Pole’s additional claims waived 3 because Mr. Pole could have

raised them on his initial appeal, but did not. 4 Id. Mr. Pole, in



3 Though the government’s second objection and Mr. Pole’s
argument in opposition are framed as concerning “waiver,” they
appear to be more properly considered as “forfeiture” arguments.
See Owens v. Republic of Sudan, 924 F.3d 1256, 1259 (D.C. Cir.
2019) (considering “the plaintiffs’ contention that Sudan
forfeited its arguments because it failed to raise them in its
initial appeal to this court and before the D.C. Court of
Appeals”). As the D.C. Circuit has explained, “[a]lthough
jurists often use the words interchangeably, . . . waiver is
the intentional relinquishment or abandonment of a known right,
. . . and forfeiture is the failure to make the timely assertion
of a right.” Keepseagle v. Perdue, 856 F.3d 1039, 1053 (D.C.
Cir. 2017) (citations and quotation marks omitted)); see also
Freytag v. C.I.R., 501 U.S. 868, 895 n.2 (1991) (Scalia, J.
concurring in part and concurring in the judgment) (“[Waiver and
forfeiture] are really not the same, although our cases have so
often used them interchangeably that it may be too late to
introduce precision.”). However, because the parties use the
word “waiver” throughout their briefing, the Court shall use
both waiver and forfeit interchangeably.
4 While the government does not distinguish between its “mandate

rule” argument and its “waiver” argument, the two doctrines
involve separate, though related, concerns and analyses. See,
e.g., United States v. Slatten, 395 F. Supp. 3d 45, 82 (D.D.C.
2019) (explaining that “even if [defendant] could dodge waiver,
he would run into the mandate rule”); Mowrer v. U.S. Dep’t of
Transp., 326 F.R.D. 350, 353 (D.D.C. 2018) (finding that
                                8
response, does not directly dispute that the mandate rule or

waiver doctrine, if applied, would preclude this Court’s

consideration of his newly asserted claims. Def.’s Reply, ECF

No. 165 at 2, 6-7; see also id. at 3 (describing the motion for

a new trial as “addressing the claims remanded by the D.C.

Circuit, as well as several additional ineffective assistance of

counsel claims”). Rather, Mr. Pole argues that the government

waived its objections by “(1) failing to ever request a ruling

from the Court that the claims should be dismissed as outside

the scope of the remand; and (2) addressing Mr. Pole’s claims on

the merits.” Def.’s Reply, ECF No. 165 at 2.

     For the reasons discussed below, the Court concludes that

it may consider the merits of Mr. Pole’s motion for a new trial.

       1. Mr. Pole’s Newly Raised Ineffective Assistance of
          Counsel Claims Are Not Barred by the Mandate Rule

     As a threshold matter, with regard to whether the

government has waived its mandate rule argument, the D.C.

Circuit has made clear that “[u]nder the mandate rule, ‘an

inferior court has no power or authority to deviate from the

mandate issued by an appellate court.’” Indep. Petroleum Ass’n



plaintiffs had not rebutted defendant’s waiver argument in
responding that their claim was not barred by the mandate rule);
cf. Crocker v. Piedmont Aviation, Inc., 49 F.3d 735, 740 (D.C.
Cir. 1995) (“The present case involves an application of waiver
doctrine, not core law-of-the-case principles.”). The Court will
thus analyze the government’s objection as two separate
arguments.
                                9
of Am. v. Babbitt, 235 F.3d 588, 596-97 (D.C. Cir. 2001)

(quoting Briggs v. Pa. R.R. Co., 334 U.S. 304, 306 (1948)); see

also Am. Council of the Blind v. Mnuchin, 977 F.3d 1 (D.C. Cir.

2020) (same). In other words, this Court simply “cannot deviate

from the mandate issued by the Court of Appeals for the District

of Columbia Circuit.” 5 Burns v. Levy, No. 13-898 (CKK), 2019 WL

6465142, at *5 (D.D.C. Dec. 2, 2019). Thus, regardless of

whether the government sufficiently raised its mandate rule

argument within its opposition to Mr. Pole’s motion for a new

trial, this Court lacks the authority to alter or stray from the

D.C. Circuit’s direction on remand. See Seese v. Volkswagenwerk,

A.G., 679 F.2d 336, 337 (3d Cir. 1982) (“The district court is

without jurisdiction to alter the mandate of this court on the




5 “Although the D.C. Circuit has not had an opportunity to
address the question, decisions from this Court and from other
circuits recognize that a district court may . . . permit re-
litigation of a question previously resolved in an appellate
decision, but only in ‘extraordinary circumstances.’” United
States v. Trabelsi, No. 06-cr-89 (RDM), 2020 WL 1236652, at *8
(D.D.C. Mar. 13, 2020) (citing cases). In such circumstances,
the party seeking reconsideration of an already decided issue
would bear the burden of establishing: “(1) a dramatic change in
controlling legal authority; (2) significant new evidence that
was not earlier obtainable through due diligence but has since
come to light; or (3) [if] blatant error from the prior . . .
decision would result in serious injustice if uncorrected.” Id.
Here, Mr. Pole does not argue that any “exception” to the
mandate rule applies in his case. Thus, even if the Court
determined that it had the authority to reopen issues already
decided in such “extraordinary circumstances,” Mr. Pole has not
met his “heavy burden” to establish that such circumstances
exist. Id.
                                10
basis of matters included or includable in defendants’ prior

appeal.”); United States v. Trabelsi, No. 06-cr-89 (RDM), 2020

WL 1236652, at *8 (D.D.C. Mar. 13, 2020) (noting that the

mandate rule “requires a lower court to honor the decisions of a

superior court in the same judicial system”); see also United

States v. Gabriel, No. 02-cr-216 (JDB), 2005 WL 1060631, at *7

n.9 (D.D.C. May 4, 2005) (“[T]he question in this case is

whether this Court has any authority under . . . the mandate

rule to consider the issue of the 1986 convictions at all. It

would expand the waiver of waiver rule beyond all recognition to

conclude that a district court lacks the authority to consider

its own authority to hear cases on remand.”). In view of these

constraints on its authority, the Court therefore shall proceed

to the merits of whether the mandate rule bars this Court’s

consideration of Mr. Pole’s newly asserted claims.

     The mandate rule is “a ‘more powerful version’ of the law-

of-the-case doctrine, which prevents courts from reconsidering

issues that have already been decided in the same case.” Indep.

Petroleum Ass’n of Am., 235 F.3d at 597 (quoting LaShawn A. v.

Barry, 87 F.3d 1389, 1393 n.3 (D.C. Cir. 1996) (en banc)). The

rule’s scope extends to issues that were decided by the D.C.

Circuit “either explicitly or by necessary implication.” United

States v. Ins. Co. of N. Am., 131 F.3d 1037, 1041 (D.C. Cir.

1997). “Unlike the doctrine of res judicata, . . . the . . .

                               11
‘law of the case’ doctrine does not seek to sweep under its

coverage all possible issues arising out of the facts of the

case.” Id. Therefore, “it is entirely appropriate—and, in most

cases in this [C]ircuit, necessary—to consult the opinion to

interpret the mandate.” Id. at 1043 n.7 (citing City of

Cleveland, 561 F.2d at 347 n.25).

     The D.C. Circuit’s decision regarding Mr. Pole’s

ineffective assistance of trial counsel claims was

straightforward. The D.C. Circuit noted that Mr. Pole had raised

four specific ineffective assistance of counsel claims:

          that trial counsel should have (1) produced
          unredacted copies of Pole’s budget memos; (2)
          “through documentary evidence and additional
          discovery or otherwise” demonstrated that
          “Pole routinely issued exit bonuses without
          specific chief of staff approval”; (3)
          “demonstrate[d] that Cahill instructed Pole to
          spend the budget to zero, or to impeach her
          testimony that she did not do so”; and (4)
          attempted to impeach Petroshius by introducing
          evidence about employee bonuses she denied
          issuing and by “question [ing] Petroshius
          regarding a memoranda from Pole” containing
          budgetary information she claimed never to
          have received.

Pole, 741 F.3d at 126. Based on the record before it, the D.C.

Circuit then concluded that Mr. Pole had “alleged errors that,

taken together, qualify as ‘colorable,’ requiring remand.” Id.

at 127. The court explained that “given Pole’s allegations, and

given that the trial record neither indicates why trial counsel

made particular strategic decisions nor refutes the possibility

                               12
that Pole suffered prejudice,” it was the “safest course of

action . . . to allow the district court to address the claims—

and the government’s responses—in the first instance.” Id.

     The government contends that because the D.C. Circuit

explicitly remanded the four enumerated ineffective assistance

of counsel claims for this Court’s consideration, the Court

“does not have the authority to decide” Mr. Pole’s claims that

were not raised on the initial appeal. Gov’t’s Opp’n, ECF No.

164 at 3-4. The Court disagrees.

     While the D.C. Circuit remanded Mr. Pole’s four ineffective

assistance of counsel claims, the court never had the

opportunity to decide, or even consider, the additional

arguments that Mr. Pole now brings. As explained above, for a

court to be bound by a mandate, “the issue must actually have

been decided ‘either expressly or by necessary implication’ on

that appeal.” Maggard v. O’Connell, 703 F.2d 1284, 1289 (D.C.

Cir. 1983) (quoting City of Cleveland, 561 F.2d at 348). “The

mere fact that it could have been decided is not sufficient to

foreclose the issue on remand.” Id. Nor does the text and spirit

of the D.C. Circuit’s mandate preclude this Court from

considering issues not inconsistent with the court’s decision.

See Pole, 741 F.3d at 129 (remanding “for further proceedings

consistent with this opinion”). Rather, the “goal” of the

mandate rule is to “achieve finality, making it possible for

                               13
appellate courts to do their job,” Am. Council of the Blind, 977

F.3d at 7 (finding that the “purpose of the mandate rule”

supported a “narrow reading” of the court’s opinion); and

consideration of Mr. Pole’s newly asserted claims does not

disrupt the D.C. Circuit’s holdings, see Owner-Operator Indep.

Drivers Ass’n, Inc. v. U.S. Dep’t of Transp., 316 F. Supp. 3d

201, 206 (D.D.C. 2018) (finding, after the D.C. Circuit had

remanded plaintiffs’ “damages claims” under the Administrative

Procedure Act and Fair Credit Reporting Act, that the mandate

rule did not preclude plaintiffs from amending their complaint

to add an additional Privacy Act claim).

     The government’s argument that United States v. Whren, 111

F.3d 956 (D.C. Cir. 1997), controls is unpersuasive. In Whren,

the D.C. Circuit held that, “upon a resentencing occasioned by a

remand, unless the court of appeals expressly directs otherwise,

the district court may consider only such new arguments or new

facts as are made newly relevant by the court of appeals’

decision—whether by the reasoning or by the result.” Whren, 111

F.3d at 960; see also id. (noting that under Federal Rule of

Criminal Procedure 52(b), the resentencing court could also

consider an issue belatedly raised if it rises to the level of

“plain error”). The court further explained that “[u]nder [its]

approach a defendant may argue at resentencing that the court of

appeals’ decision has breathed life into a previously dormant

                               14
issue, but he may not revive in the second round an issue he

allowed to die in the first.” Id.

     However, as is clear from the court’s language, Whren

explicitly governs remands for resentencing, and since the case

was decided, the D.C. Circuit has consistently read Whren to

apply only in that specific context. See, e.g., United States v.

Brown, 516 F.3d 1047, 1052 n.3 (D.C. Cir. 2008) (“Even if we had

ordered a remand for resentencing [under Whren,] the district

court might not have been able to consider Brown’s argument

regarding his arrest record.”); United States v. Johnson, 331

F.3d 962, 965 (D.C. Cir. 2003) (explaining that Whren states

“the standard governing remands for resentencing”); see also

United States v. Gabriel, No. 02-cr-216 (JDB), 2005 WL 1060631,

at *4 (D.D.C. May 4, 2005) (“The standard that a district court

should follow in assessing the proper scope of resentencing on

remand from a D.C. Circuit opinion was set out in United States

v. Whren . . . .”). Moreover, the Court is unaware of any case—

and the government supplies none—that purports to extend Whren

to other contexts.

     Accordingly, the Court finds that the mandate rule does not

preclude it from considering Mr. Pole’s newly raised ineffective

assistance of counsel claims.




                                15
       2. The Government Forfeited Its Forfeiture Argument

     Second, the Court must address the government’s argument

that Mr. Pole has waived—or forfeited—his additional ineffective

assistance of counsel arguments by not raising them on his

initial appeal.

     “[U]nder well-established law, a party forfeits a claim by

failing to raise it below when the party ‘knew, or should have

known’ that the claim could be raised.” Keepseagle v. Perdue,

856 F.3d 1039, 1054 (D.C. Cir. 2017) (quoting Laffey v. Nw.

Airlines, Inc., 740 F.2d 1071, 1091 (D.C. Cir. 1984)). “The rule

in this [C]ircuit is that litigants must raise their claims on

their initial appeal and not in subsequent hearings following a

remand.” Eli Lilly & Co. v. Home Ins. Co., 794 F.2d 710, 717

(D.C. Cir. 1986) (citing Laffey, 740 F.2d at 1089-92). However,

the D.C. Circuit has recognized that a party can forfeit the

argument that an opposing party has forfeited a claim. See,

e.g., Solomon v. Vilsack, 763 F.3d 1, 13 (D.C. Cir. 2014) (“By

failing to argue forfeiture or a failure to properly plead the

claims before the district court, the Secretary has—in a word—

forfeited his forfeiture argument here.”); United States v.

Delgado–Garcia, 374 F.3d 1337, 1340 (D.C. Cir. 2004) (holding

that, by failing to advance it, the government had “waived its

waiver argument”).



                               16
     Here, the government has forfeited its forfeiture argument

by not raising it in its opposition to Mr. Pole’s motion for a

new trial. See Intercollegiate Broad. Sys., Inc. v. Copyright

Royalty Bd., 574 F.3d 748, 755 (D.C. Cir. 2009) (“[Appellant]

has forfeited its argument by failing to raise it in its opening

brief.” (citing Sw. Airlines Co. v. Transp. Sec. Admin., 554

F.3d 1065, 1072 (D.C. Cir. 2009))). Indeed, the opposition

includes no mention—not even a cursory one—of waiver or

forfeiture. Instead, the first time the government raises its

waiver argument is within its response to Mr. Pole’s notice

regarding the November 14, 2017 hearing—approximately two years

after Mr. Pole first filed his motion for a new trial. See

Response, ECF No. 164 at 3-4. Consequently, the government has

forfeited this argument. See Citizens for Responsibility &

Ethics in Wash. v. Trump, No. 17-cv-1228 (CRC), 2018 WL 8187206,

at *1-2 (D.D.C. June 25, 2018) (finding that plaintiff had

forfeited its arguments that it had failed to raise in its

opposition to the motion to dismiss).

     Thus, because the government has forfeited its forfeiture

argument, the Court concludes that the forfeiture doctrine does

not preclude review of Mr. Pole’s claims on the merits.




                               17
       3. The Government Forfeited Its Objection to the
          Timeliness of Mr. Pole’s Motion for a New Trial

     Pursuant to Federal Rule of Criminal Procedure 33, “[a]ny

motion for a new trial grounded on any reason other than newly

discovered evidence must be filed within 14 days after the

verdict or finding of guilty.” Fed. R. Crim. P. 33(b)(2).

Because Mr. Pole filed his motion for a new trial more than four

years after the jury found him guilty on February 1, 2011, the

motion was untimely. See Verdict Form, ECF No. 54 (filed

February 1, 2011); Def.’s Mot. New Trial, ECF No. 139 (filed May

4, 2015). However, the Supreme Court in Eberhart v. United

States, 546 U.S. 12 (2005) (per curiam), has held that the time

limitation contained in Rule 33(b)(2) is not jurisdictional and

is instead a “claim-processing rule.” 546 U.S. at 13. And

because Rule 33(b)(2) is a claims-processing rule, “its

protection is subject to forfeiture if not properly invoked by

the Government.” United States v. Johnson, 721 F. App’x 140, 142

(3d Cir. 2018); see United States v. Laureano-Salgado, 933 F.3d

20, 28 n.13 (1st Cir. 2019) (“[T]he government did not raise a

timeliness objection [to defendants’ new-trial motion] below.

And it expressly chose not to press one in its appellate

briefing. So we say no more about that subject.”); see also

Menominee Indian Tribe of Wisc. v. United States, 614 F.3d 519,

524 (D.C. Cir. 2010) (“Claim-processing rules typically permit


                               18
[tribunals] to toll the limitations period in light of special

equitable considerations, . . . and their protection can be

forfeited if the party asserting the rule waits too long to

raise the point.” (first alteration in original) (internal

quotation marks and citation omitted)). Here, the government did

not object to the timeliness of Mr. Pole’s motion for a new

trial until almost three years later in its opposition to Mr.

Pole’s supplement, after it had already addressed the merits of

the motion. See Gov’t’s Opp’n Suppl. Mot. & Coram Nobis, ECF No.

170 at 2, 9-11. Its objection thus comes too late, Citizens for

Responsibility & Ethics in Wash., 2018 WL 8187206, at *1-2; and

the Court shall consider the merits of Mr. Pole’s motion. 6




6 Because Mr. Pole’s motion does not purport to rest on newly
discovered evidence, the Court analyzed the time restrictions
listed under Federal Rule of Criminal Procedure 33(b)(2).
However, even if the Court construed the motion as based on
newly discovered evidence, the result would remain the same.
“Any motion for a new trial grounded on newly discovered
evidence must be filed within 3 years after the verdict or
finding of guilty.” Fed. R. Crim. P. 33(b)(1). While Eberhart
addressed only whether Rule 33(b)(2)’s time restriction was
jurisdictional, other appellate courts have concluded that
Eberhart’s reasoning also applies to Rule 33(b)(1) motions based
on newly discovered evidence. See, e.g., United States v.
Laureano-Salgado, 933 F.3d 20, 28 n.13 (1st Cir. 2019); United
States v. Berry, 624 F.3d 1031, 1042 (9th Cir. 2010). The Court
likewise sees no reason to depart from Eberhart’s reasoning in
applying it to Rule 33(b)(2)’s neighboring subsection.
                                19
     B. The Court Shall Not Consider the Merits of Mr. Pole’s
        Supplement or His Petition for a Writ of Coram Nobis

     In addition to his motion for a new trial, Mr. Pole filed a

supplement to his motion on January 16, 2018, asserting that he

had uncovered new evidence demonstrating prosecutorial

misconduct during his trial, which he claimed warranted a new

trial. Def.’s Suppl. Mot. New Trial, ECF No. 168 at 1. On the

same day, Mr. Pole also filed a petition for a writ of coram

nobis, incorporating by reference the arguments within his

motion for a new trial and his supplement. See Def.’s Pet. Writ

Coram Nobis, ECF No. 169.

     The government opposed the supplement, arguing that Mr.

Pole’s claim of prosecutorial misconduct, raised for the first

time in his supplement to his motion for a new trial, was “(1)

waived because he failed to raise it on direct appeal or in a

timely habeas petition when he could have done so[;] and (2)

outside the scope of the mandate issued by the court of

appeals.” Gov’t’s Opp’n Suppl. Mot. & Coram Nobis, ECF No. 170

at 9. The government also argued that Mr. Pole’s supplement to

his motion for a new trial should be denied because “his

‘supplemental’ motion was not timely filed and the allegation of

prosecutorial misconduct, even if true, would not constitute

reversible error.” Id. The government also argued that Mr. Pole




                               20
is barred from raising his prosecutorial misconduct claim

through a petition for a writ of coram nobis. Id. at 17.

     For the reasons discussed below, the Court concludes that

Mr. Pole’s supplement to his motion for a new trial is untimely

filed under Federal Rule of Criminal Procedure 33(b)(1). The

Court also denies Mr. Pole’s petition for a writ of coram nobis.

          1. Mr. Pole’s Supplement to His Motion for a New Trial
             Is Untimely

     The Court agrees that Mr. Pole’s supplement is untimely,

and Mr. Pole does not dispute that his supplement was filed

after the three-year time limitation provided for in Federal

Rule of Criminal Procedure 33(b)(1). See generally Def.’s Reply

Suppl. Mot. & Coram Nobis, ECF No. 173. “Any motion for a new

trial grounded on newly discovered evidence must be filed within

3 years after the verdict or finding of guilty.” Fed. R. Crim.

P. 33(b)(1). Here, Mr. Pole filed his supplement on January 16,

2018, which is more than three years after the jury returned its

verdict on February 1, 2011. See J., ECF No. 54; Def.’s Suppl.

Mot. New Trial, ECF No. 168. Because Mr. Pole’s motion was filed

beyond the rule’s three-year limitations period and the

government timely objected, his request for a new trial based on

newly discovered evidence of prosecutorial misconduct is

untimely. See United States v. Robinson, No. 16-98 (CKK), 2021

WL 2209403, at *7 (D.D.C. May 31, 2021) (finding that “the jury


                               21
verdict was rendered on August 10, 2017, more than three years

before Defendant Robinson filed the pending motions, and

therefore his requests for a mistrial or for a new trial are

untimely”). The Court therefore shall not consider the merits of

Mr. Pole’s supplement.

          2. Mr. Pole Is Not Entitled to Coram Nobis Relief 7

     The writ of coram nobis is “an extraordinary tool to

correct a legal or factual error,” United States v. Denedo, 556

U.S. 904, 912–13 (2009); and “provides a way to collaterally

attack a criminal conviction for a person . . . who is no longer

‘in custody’ and therefore cannot seek habeas relief under 28

U.S.C. § 2255 or § 2241,” United States v. Newman, 805 F.3d

1143, 1146 (D.C. Cir. 2015) (quoting Chaidez v. United States,

133 S. Ct. 1103, 1106 n.1 (2013)). The authority to grant a writ

of coram nobis is “conferred by the All Writs Act, which permits

‘courts established by Act of Congress’ to issue ‘all writs

necessary or appropriate in aid of their respective

jurisdictions.’” Denedo, 556 U.S. at 911 (quoting 28 U.S.C. §

1651(a)). The Supreme Court has made clear, however, that


7 Mr. Pole’s petition for a writ of coram nobis incorporates by
reference both his motion for a new trial and his supplement.
See Def.’s Pet. Writ Coram Nobis, ECF No. 169 at 4. Because the
Court has found that it may consider Mr. Pole’s ineffective
assistance of counsel claims included within his motion for a
new trial, the Court shall only address here Mr. Pole’s
additional prosecutorial misconduct claim included within his
supplement.
                                22
“judgment finality is not to be lightly cast aside.” Denedo, 556

U.S. at 916. Thus, coram nobis relief “is rarely available,”

Zhenli Ye Gon v. Lynch, 176 F. Supp. 3d 1, 3 (D.D.C. 2016); and

may only be granted “under circumstances compelling such action

to achieve justice,” United States v. Morgan, 346 U.S. 502, 511

(1954). The petitioner bears the burden of overcoming a

presumption that the challenged judicial proceedings were

correct. Id. at 512.

     “In American jurisprudence the precise contours of coram

nobis have not been ‘well defined,’” Denedo, 556 U.S. at 910

(quoting Bronson v. Schulten, 104 U.S. 410, 416 (1881)); and

“the D.C. Circuit’s precedent in this area is thin,” United

States v. Williams, 630 F. Supp. 2d 28, 32 (D.D.C. 2009).

Nonetheless, courts in this District have applied a four-part

analysis to guide consideration of coram nobis relief. The

petitioner must show that “(1) a more usual remedy is not

available; (2) valid reasons exist for not attacking the

conviction earlier; (3) adverse consequences exist from the

conviction sufficient to satisfy the case or controversy

requirement of Article III; and (4) the error is of the most

fundamental character.” United States v. Faison, 956 F. Supp. 2d

267, 269 (D.D.C. 2013) (quoting United States v. Hansen, 906 F.

Supp. 688, 692–93 (D.D.C. 1995)); see also United States v.

Riedl, 496 F.3d 1003, 1006 (9th Cir. 2007); Bereano v. United

                               23
States, 706 F.3d 568, 576 (4th Cir. 2013); Klein v. United

States, 880 F.2d 250, 254 (10th Cir. 1989); see also United

States v. Rutigliano, 887 F.3d 98, 108 (2d Cir. 2018) (applying

three-factor test requiring a coram nobis petitioner to “show

that (1) ‘there are circumstances compelling such action to

achieve justice’; (2) ‘sound reasons exist for failure to seek

appropriate earlier relief’; and (3) ‘the petitioner continues

to suffer legal consequences from his conviction that may be

remedied by granting of the writ’” (quoting Foont v. United

States, 93 F.3d 76, 79 (2d Cir. 1996))); cf. Newman, 805 F.3d at

1146 (taking note of the factors from Riedl and Faison but

addressing only whether there was “fundamental error” in an

ineffective assistance of counsel case where the defendant’s

counsel failed to advise him of the immigration consequences of

pleading guilty).

     Mr. Pole claims that he is entitled to coram nobis relief

because new evidence suggests that “the government made

misrepresentations to the Court and to Mr. Pole’s trial counsel

– both before and during trial – about its knowledge of material

exculpatory information.” Def.’s Suppl. Mot. New Trial, ECF No.

168 at 1; see also Def.’s Pet. Writ Coram Nobis, ECF No. 169 at

1-2. Specifically, Mr. Pole claims that he recently uncovered

evidence that the law firm Foley & Lardner LLP–the firm that

represented Mr. Pole prior to his trial–produced to the

                               24
government copies of unredacted budget memoranda in 2007, and

that “many of these unredacted memos correspond with redacted

memos that the government introduced as exhibits at Mr. Pole’s

trial–even though the government repeatedly told both the Court

and Mr. Pole’s trial counsel that it had no access to the

unredacted versions.” Def.’s Suppl. Mot. New Trial, ECF No. 168

at 2.

     However, Mr. Pole has failed to show a valid reason for not

raising his prosecutorial misconduct argument earlier. “To show

that he has valid reasons for a delay in challenging a

conviction, a defendant must show why he did not seek to appeal

the conviction directly” or in a motion pursuant to 28 U.S.C. §

2255. Faison, 956 F. Supp. 2d at 270 (citing Foont, 93 F.3d at

80. The bar is high; coram nobis is not “a free pass for

attacking criminal judgments long after they have become final.”

Riedl, 496 F.3d at 1004. Courts generally deny coram nobis

petitions when “none of the material facts or applicable laws

have changed since defendant’s conviction.” See United States v.

Lee, 84 F. Supp. 3d 7, 9-10 (D.D.C. 2015) (rejecting defendant’s

petition because, “[a]s none of the material facts or applicable

laws have changed since defendant’s conviction, he could have

raised it in his direct appeal (which he voluntarily dismissed),

or in a timely-filed motion pursuant to 28 U.S.C. § 2255”);

United States v. Harrison, No. 12-88 (ESH), 2015 WL 6406212, at

                               25
*2 (D.D.C. 2015) (“None of the material facts or applicable laws

have changed since defendant’s conviction, so he could have

raised this argument in a direct appeal or in a timely-filed

motion pursuant to 28 U.S.C. § 2255.”).

     Here, Mr. Pole does not dispute that none of the material

facts or applicable laws have changed since his conviction. See

Def.’s Reply Suppl. Mot. & Coram Nobis, ECF No. 173 at 8-9. As

the government points out, his claim “derives from materials the

defendant himself produced to the government through counsel

more than 10 years ago,” Gov’t’s Opp’n Suppl. Mot. & Coram

Nobis, ECF No. 170 at 20; and Mr. Pole acknowledges in his

supplement that his “trial counsel also may have received the

unredacted memos [underlying the prosecutorial misconduct

claim], either from the government in discovery or from Foley,”

Def.’s Suppl. Mot. New Trial, ECF No. 168 at 5 n.2. Moreover,

Mr. Pole recognizes that “there is no explanation” for his

failure to raise the claim earlier on appeal “other than the

ineffective assistance of Mr. Pole’s appellate counsel.” Def.’s

Reply Suppl. Mot. & Coram Nobis, ECF No. 173 at 9. Mr. Pole does

not, however, bring an ineffective assistance of appellate

counsel claim, and his acknowledgement that he and his appellate

counsel “had everything they needed in order to raise” the claim

on direct appeal, id. at 8-9, is fatal to his petition brought

almost six years later, see Kernan v. United States, 2017 WL

                               26
5508776, at *7 (N.D.N.Y. Mar. 14, 2017) (denying coram nobis

relief where, though the petitioner claims to have just learned

the information, the record indicated that the petitioner knew

of the alleged fundamental error prior to entering a plea

agreement, yet waited more than four years after the Court

entered judgment to seek relief); Foont, 93 F.3d at 80–81

(affirming district court’s denial of coram nobis relief because

Foont “knew or should have known since the time of his

conviction, . . . of the facts underlying his current claim”).

     In addition, Mr. Pole has failed to show fundamental error.

An error is fundamental if it is “(1) an error of fact; (2)

unknown at the time of trial; (3) of a fundamentally unjust

character which probably would have altered the outcome of the

challenged proceeding if it had been known.” Faison, 956 F.

Supp. 2d at 271 (quoting United States v. Johnson, 237 F.3d 751,

755 (6th Cir. 2001)).

     Mr. Pole alleges that fundamental error is present because

of two instances of prosecutorial misconduct: (1) that, in a

joint request for supplemental jury instruction, “the government

represented to the Court and to Mr. Pole’s trial counsel that it

had no access to the unredacted memos”; and (2) that, at trial,

“when the government sought to prevent Mr. Pole from testifying

about what was underneath the redactions, Deborah Mayer, the

lead trial counsel for the government, told the Court: ‘I’ve

                               27
never seen what’s underneath [the redactions].’” Def.’s Suppl.

Mot. New Trial, ECF No. 168 at 3. Prosecutorial misconduct at

trial occurs when the “prosecutor’s comments so infected the

trial with unfairness as to make the resulting conviction a

denial of due process.” Darden v. Wainwright, 477 U.S. 168, 181

(1986) (internal quotation marks and citation omitted). Due

process is violated when a prosecutor deliberately misleads a

defendant to his prejudice. See, e.g., Mooney v. Holohan, 294

U.S. 103, 112 (1935).

     Here, even assuming that the government knew it had

unredacted copies of the budget memoranda, the government’s

misrepresentations did not render the trial fundamentally unfair

or deprive Mr. Pole of due process.

     First, the Court disagrees with Mr. Pole that the

government’s statements made within the joint request for

supplemental jury instruction included misrepresentations to the

Court. In the joint request, the government stated that:

          1. During the investigation of this matter,
          the United States requested documents from
          Senator Kennedy’s office through the Senate
          Legal Counsel’s Office.

          2. In responding to the government’s request
          for   consensual   production,  Senate   Legal
          Counsel produced a substantial number of
          documents which contained redactions, which
          are so marked on the documents. It is the
          government’s     understanding     that    the
          redactions were primarily of information which
          was   nonresponsive,   subject   to   a  legal

                               28
          privilege (such as the “Speech and Debate”
          clause or attorney-client privilege), or in
          excess of what the Counsel’[s] office was
          authorized to disclose, due to the Senator’s
          privacy concerns or the fact that the
          information was from an office’s [sic] other
          than Senator Kennedy’s and, accordingly, was
          beyond the scope of his consent.

Joint Request, ECF No. 40. The parties do not dispute that the

redacted budget memoranda at issue were produced by the Senate

in redacted form to the government, see Gov’t’s Opp’n Suppl.

Mot. & Coram Nobis, ECF No. 170 at 13 n.4; and the Court does

not otherwise view the statement as making any mis-

representations regarding whether the government knew of the

redactions’ contents. In any event, the result of the joint

request was a direction to the jury “not to speculate or concern

themselves with the redacted information” and an explanation

“that the redactions were on the documents as provided and were

not created by either the government or the defense.” Joint

Request, ECF No. 40 at 2. Such an instruction does not rise to

the level of a due process violation in this case. See Greer v.

Miller, 483 U.S. 756, 765 (1987) (“To constitute a due process

violation, the prosecutorial misconduct must be of sufficient

significance to result in the denial of the defendant’s right to

a fair trial.” (citation and internal quotation marks omitted)).

     Second, the prosecutor’s statement during a sidebar at

trial that she did not know what was under the redactions was


                               29
not so prejudicial as to deprive Mr. Pole of due process.

Following this sidebar, the Court instructed the jury that

anything that is redacted is “not a part of the evidentiary

record” and later added that “neither one side nor the other

redacted anything.” Gov’t’s Opp’n Suppl. Mot. & Coram Nobis, ECF

No. 170 at 14. And though “the Court did not instruct [Mr. Pole]

that he could not testify about the redactions, when asked by

Pole’s trial counsel if he (defense counsel) should instruct his

client not to talk about the redactions, the Court told him he

could talk to his client about that at the break.” Id. Similar

to the Court’s conclusion above, the Court does not find that

its jury instruction following the sidebar rendered the trial

fundamentally unfair.

     Third, the D.C. Circuit has already found that any error in

the Court not allowing Mr. Pole to testify about the redacted

contents of the budget memoranda at trial was “harmless.” Pole,

741 F.3d at 125. In reviewing Mr. Pole’s argument on appeal to

the Court’s ruling, the D.C. Circuit held that, “even if, as

Pole insists, that error was of ‘constitutional dimension,’ ‘it

appears beyond a reasonable doubt that the error complained of

did not contribute to the verdict obtained.’” Id. (quoting

United States v. Powell, 334 F.3d 42, 45 (D.C. Cir. 2003)). The

court explained that:



                               30
          Pole was allowed to testify that he kept
          chiefs of staff informed about budgetary
          matters and in fact did testify that he “let
          Ms. Cahill know that the surplus numbers were
          high.” Thus, if the jury found that Pole
          generally lacked credibility, it would have
          had no reason to believe his assertions about
          what lay under the redactions; if the jury
          found Pole generally credible, it would have
          learned   nothing  new   from  the   excluded
          testimony.

Id. The Court thus cannot disturb the D.C. Circuit’s holding on

this issue.

     Accordingly, the Court also declines to issue a writ of

coram nobis on the ground that Mr. Pole has failed to show error

“of the most fundamental character.” See Hansen, 906 F. Supp. at

692-93.

III. Conclusion

     For the reasons stated above, the Court concludes that it

may consider the entirety of Mr. Pole’s motion for a new trial

during the upcoming evidentiary hearing, but it shall not

consider the contents of Mr. Pole’s supplement as it was

untimely filed. The Court also DENIES Mr. Pole’s petition for a

writ of coram nobis.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          December 7, 2021




                               31